Citation Nr: 0422598	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  02-02 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and JHT


ATTORNEY FOR THE BOARD

Patricia Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1943 to 
January 1944.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a May 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, which declined to reopen the claim 
for entitlement to service connection for a psychiatric 
disorder.  In an April 2003 decision, the Board found that 
new and material evidence had been submitted to reopen the 
veteran's claim.  Thereafter the Board ordered additional 
development of the claim prior to any review on its merits.


FINDING OF FACT

The veteran's does not have a psychiatric disability which is 
related to active service.


CONCLUSION OF LAW

A psychiatric disability was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Board's August 2002 Remand instructions, in 
December 2002, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  

In April 2003 the Board undertook actions to further develop 
evidence.  The newly developed evidence, results of a July 
2003 VA psychiatric examination report, was associated with 
the claims folder.  

The Board's October 2003 Remand instructed the RO to review 
the veteran's claim to determine whether VCAA compliance had 
been accomplished and to issued a supplemental statement of 
the case regarding all evidence received since the February 
2002 statement of the case.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) held, in part, that a VCAA notice, 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  The Court further noted in Pelegrini 
that a VCAA notice as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim of 
VA benefits.  

In October 2003, the veteran was sent a letter advising him 
what evidence was required to substantiate his claim.  The 
letter also asked the veteran to submit certain information.  
In accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information VA would 
be obtaining and what evidence the veteran still needed to 
provide.  The letter explained that VA would attempt to 
obtain evidence such as treatment records from private 
doctors or private hospitals identified by the veteran as 
well as VA treatment records.  While the October 2003 notice 
letter did not specifically advise the veteran to provide any 
evidence in his possession that pertains to his claim, he was 
informed to furnish medical evidence which would show that 
his psychiatric disorder existed from military service to the 
present time.  The Board finds that the veteran was 
sufficiently put on notice as to the need for any available 
evidence to be received by VA and associated with the claims 
file, whether the evidence was in his possession, obtained by 
him, or obtained by VA.  

The Board acknowledges that the October 2003 notice letter 
provided to the veteran was not sent prior to the initial 
rating decision denying the claim.  Thus, the timing of VA's 
notification action does not comply with the express 
requirements of the law as interpreted by the Court in 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004).  Nonetheless, the Board finds that any defect with 
respect to the VCAA notice requirement in this case was 
harmless error.  While the notice provided to the veteran in 
October 2003 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided prior to 
the transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2003).  The content of the notice made clear that 
the veteran was to provide the RO with any information and 
evidence pertinent to his claim.  After this notice to the 
veteran was provided, the case was readjudicated and a SSOC 
was provided to the veteran.  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the veteran.

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records.  Further, the 
veteran was afforded a VA examination in connection with his 
claim for a mental condition.  The veteran has not referenced 
any unobtained evidence that might aid his claim or that 
might be pertinent to the bases of the denial of his claim.  
As such, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim for service connection for a psychiatric 
disability have been accomplished.  The Board also finds that 
as the Board's August 2002 and April 2003 Remand instructions 
have been complied with, the Board will proceed with 
appellate review.  

The veteran is seeking service connection for a psychiatric 
disability, originally characterized as a nervous condition.

Generally, service connection may be granted for disease or 
injury incurred in or aggravated by active service. 38 
U.S.C.A. § 1110.  Service connection may also be granted 
where the evidence shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has the condition.  38 C.F.R. §§ 3.303(b); 
3.307, 3.309.  Certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  If there is no evidence of a chronic 
condition during service or an applicable presumptive period, 
then a showing of continuity of symptomatology after service 
is required to support the claim.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for a disease that is 
diagnosed after discharge from active service, when the 
evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The record indicates that the veteran was inducted into the 
Army in May 1943 and was honorably discharged in January 
1944.  The reason listed for discharge was lack of 
adaptability rendering retention in service undesirable.  The 
veteran contends that he was given a Section VIII discharge, 
and points to a notation made under administrative remarks in 
his personnel service records which note, "Sec VIII AR 380-5 
Read & Exp 19 Aug '43".  At the December 2002 Board hearing, 
Mr. JHT testified that "380-5 at section 8 had to do with 
the mental problems - the mental problems that the veteran's 
were having of their experiences while on active duty", 
further research revealed that Army Regulation 380-5, as far 
back as 1943, pertained to security of military information.    
  
The veteran's service medical records show no complaints, 
treatment, or diagnoses of any psychiatric condition during 
service.  The Report of Physical Examination prior to the 
veteran's discharge includes a declaration from the veteran 
that he had no reason to believe that on December 27, 1943 he 
was suffering from the effects of any wound, injury or 
disease or that he had any disability or impairment of 
health.  On January 3, 1944 physical examination of the 
veteran indicated the veteran was found to be physically and 
mentally sound with the exception of pes planus.  
  
There is no evidence of a psychosis within one year of 
separation from service.  Post service medical records 
indicate that the veteran was diagnosed with passive 
dependent personality in December 1970, 27 years after the 
veteran's discharge from service.  The date of onset of the 
identified psychiatric disorder is clearly outside of service 
and beyond the one-year statutory presumptive period as well 
as too remote in time from service to warrant direct or 
presumptive service connection.  In a 1979 medical report, 
the veteran was diagnosed with chronic, undifferentiated 
schizophrenic process using many somatic complaints as a 
defense against increased psychosis.  

The July 2003 VA examiner did not find any current 
psychiatric disorder on examination.  Rather, the examiner 
diagnosed anxiety.  The VA examiner reported that the veteran 
was an 80 year-old man who reacted to stress with somatic 
symptoms.  There was no evidence of PTSD, no thought 
disorder, no psychosis, and no schizophrenia.  The examiner 
found the veteran to be a person who was anxious under stress 
and then expressed the anxiety with somatic symptoms.  The 
examiner noted that anxiety with stress was not a psychiatric 
disorder.  He also noted that the veteran's somatic 
expression of anxiety was lifelong, preexisted military 
service, and was part of his character or personality.  The 
examiner stated, "In summary, the patient has no 
schizophrenia, no PTSD, and no service-connected psychiatric 
disorder.  Any anxiety is generally situation and leads to 
somatic complaints.  Therefore, on axis I he will have he 
diagnosis of anxiety, NOS, as a way of describing this 
patient throughout his life.  The anxiety is not service 
connected but is simply due to stress."

Thus, the evidence indicates that no psychiatric disability 
manifested during service or manifested to a compensable 
degree within one year of service.  While the veteran 
contends that his psychiatric disorder is related to service, 
he has not been shown to possess the requisite medical 
expertise needed to render either a diagnosis or a competent 
opinion regarding medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  In the absence of competent 
medical evidence that shows a causal relationship between 
anxiety and service, service connection cannot be 
established.  38 C.F.R. §§ 3.303, 3.307, 3.309.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not applicable, 
and the claim must be denied.  38 U.S.C.A. 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a psychiatric 
disability is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



